Citation Nr: 1221446	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  08-33 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for sub-talar dislocation of the left ankle.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 



INTRODUCTION

The Veteran served on active duty from August 1989 to April 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that a higher rating is warranted for his sub-talar dislocation of the left ankle.  Unfortunately further development is required before the Board can adjudicate the claim.

The Board notes that in addition to the paper records contained in the Veteran's claims files, the record before the Board includes records that are contained within the Veteran's Virtual VA file, a highly secured electronic repository used to store and review documents involved in the claims process.  In this case, the Veteran's Virtual VA file contains evidence including VA treatment records dated from January 2010 to May 2012, and a VA examination regarding the veteran's left ankle disability performed in March 2011.  

The Board notes that this additional evidence is pertinent to the Veteran's claim and does not appear to be duplicative of previously submitted evidence.  However, this evidence has not been discussed in the statement of the case (SOC), or in the January 2010 supplemental statements of the case (SSOC).  

This evidence must be considered by the agency of original jurisdiction for review and preparation of an SSOC unless this procedural right is waived.  Such waiver must be in writing or, if a hearing on appeal is conducted, formally entered on the record orally at the time of the hearing.  See 38 C.F.R. § 20.1304(c).  In this appeal, the RO has not considered the newly-submitted evidence, and the neither the Veteran, nor his representative have waived the right to preliminary review by the RO.  It is noted in that regard that both the Veteran and his representative submitted pertinent arguments in this appeal in May 2012, and these statements did not include a waiver.  Thus, a remand for RO consideration of the additional evidence, in the first instance, is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Copies of all outstanding records of treatment received by the Veteran for the disabilities at issue at VA and non-VA medical facilities should be obtained and made part of the record.

2.  The RO should readjudicate the Veteran's claims for an increased rating for sub-talar dislocation of the left ankle in light of all pertinent medical evidence in both the paper files and the Veteran's Virtual VA file (to particularly include that received after the January 2010 SSOC) and legal authority.

3.  If the benefits sought remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims files are returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



